United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                                February 13, 2007


                                     Before


                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOEL M. FLAUM, Circuit Judge


No. 06-1828
                                                 Appeal from the United
ILLINOIS ONE NEWS, INC.                          States District Court
doing business as The Gift Spot,                 for the Southern
      Plaintiff-Appellant,                       District of Illinois.

             v.                                  No. 04-cv-4055-JPG
                                                 J. Phil Gilbert,
CITY   OF MARSHALL, ILLINOIS,                    Judge.
        Defendant-Appellee.




                                      Order

     The slip opinion of this court issued on February 13, 2007,
is amended as follows:

      Page 4, third line from the bottom, change “nimby” to
“NIMBY”.